Citation Nr: 1700986	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  08-31 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for the service-connected low back disability, including on an extraschedular basis.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to September 28, 2009, including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1986.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, granted service connection for a back disability and assigned a 40 percent rating, effective August 4, 2006.  

The Veteran provided hearing testimony before the undersigned in April 2010.  A transcript is within the claims file, which includes electronic records within Virtual VA and the Veterans Benefits Management System.

In July 2010, the Board remanded the matter of the rating for the back disability.  In February 2012, the Board again remanded the issue, as well as remanding the TDIU issue, which it deemed was part and parcel to the increased rating on appeal.  Following the 2012 Remand, the RO, in May 2014, awarded separate ratings for radiculopathy of the right and left lower extremities associated with the service connected back disability.  A 20 percent rating was assigned for each extremity, effective September 28, 2009.  In October 2014, the RO issued a rating decision awarding a TDIU based upon the back disability alone, effective September 28, 2009, the date of schedular entitlement to TDIU.  The matter of whether a TDIU was warranted prior to September 28, 2009, on an extraschedular basis, remains on appeal.

The issue of whether an initial rating in excess of 40 percent for the service-connected back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's service-connected back disability alone has caused him to be unable to obtain and maintain substantially gainful employment throughout the pendency of his claim filed on August 4, 2006.   


CONCLUSION OF LAW

The criteria for a TDIU are met effective August 4, 2006.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  If, a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability, rating boards should refer to the Director, Compensation Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b) (2016).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

In this case, the Veteran is service connected for a back disability, rated as 40 percent disabling, effective August 4, 2006; for right and left lower extremity radiculopathy associated with the back disability, each rated as 20 percent disabling, effective September 28, 2009; and for anxiety with depression associated with the back disability, rated as 50 percent disabling, effective April 7, 2010.  The award of a TDIU effective September 28, 2009, was based upon the back disability with associated radiculopathy alone.  The October 2014 rating decision awarding the TDIU did not consider the psychiatric disability as any part of the basis for the award of the TDIU.  The Board finds that the back disability with associated radiculopathy is a single disability for the purposes of the TDIU.  The question at issue in this appeal is whether the Veteran was unemployable due to his service-connected back disability throughout the pendency of the claim filed August 4, 2006.  

There is no evidence that the Veteran has been employed at any time during the pendency of this claim.  On his August 4, 2006, VA Form 21-526, employment information was not requested, but he reported his day and evening numbers to be the same, purportedly his home phone number.  October 2006 VA treatment records suggest the Veteran was a student, but not employed.  In a January 2007 statement, the Veteran reported that he would like to go get a job in construction, but that he could not due to the limitations, such as the inability to bend, caused by his service-connected back disability.  

In May 2007, the Veteran's private physician submitted a statement in support of the Veteran's claim, in which it was noted that the Veteran had been "disabled" since 2004, with prior work as a teacher and engineer.  The physician described the severity of the back disability alone, noting the existence of radiculopathy, and opined that the Veteran had a permanent disability.  Because the physician had stated earlier in the report that the Veteran had been disabled and unemployed as early as 2004, the Board presumes the physician found the permanence of disability to have existed since that time.  

An August 2007 VA examiner noted that the Veteran had not worked since 2004.  Social Security Administration records also show 2004 as the last date of employment, although these records pertain to a different disability.  In September 2009, the Veteran's same private physician again submitted a statement, this time characterizing the Veteran as remaining permanently and totally disabled, implying the ongoing nature of this inability to work due to disability.  TDIU was then awarded, effective September 28, 2009, the date the radiculopathy ratings became effective, which led to the Veteran meeting the TDIU schedular rating requirements.

In April 2015, the Director of VA's Compensation Service (Director), issued a decision, in which he concluded that a TDIU was not warranted on an extraschedular basis on the basis that there is no objective evidence to show when the Veteran stopped working or why he stopped and noted that the private evidence only showed that the Veteran was unable to work in September 2009 and April 2010.  The Director's opinion represents an adjudication of the claim that is reviewable by the Board, but does not constitute evidence.  Wages v. McDonald, 27 Vet. App. 233 (2015).

There is no additional evidence of record that includes opinions as to the Veteran's employability or lack thereof.  While the Director, Compensation Service, opined that the Veteran is not entitled to a TDIU on an extraschedular basis prior to September 28, 2009, the cumulative medical evidence throughout the pendency of the appeal, including prior to September 28, 2009, shows otherwise.  The Veteran's private physician deemed the Veteran permanently and totally disabled throughout the pendency of the claim.  Therefore, resolving all reasonable doubt in the Veteran's favor, entitlement to TDIU on an extraschedular basis is warranted, effective August 4, 2006.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

Special Monthly Compensation (SMC)

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. at 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280   (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC). 

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114 (s) (West 2014); 38 C.F.R. § 3.350 (I) (2016).

A TDIU may satisfy the "rated as total" element of section 1114(s), if the TDIU is awarded for a single disability.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  

In this case, as noted above, the Veteran is entitled to TDIU for his back disability and associated radiculopathy alone.  His only additional service connected disability is the anxiety disorder also associated with the back disability, rated as 50 percent disabling.  Accordingly, he is does not meet the criteria for SMC at the housebound rate.


ORDER

A TDIU is granted, effective August 4, 2006. 


REMAND

The Veteran's claim for an initial rating in excess of 40 percent for the back disability remains on appeal.  The Veteran was last examined in May 2012.  In October 2014, the Veteran submitted a statement indicating his back was worsening.  According to the March 2016 Supplemental Statement of the Case, the RO attempted to schedule the Veteran for a new examination, but was unable to reach him by phone.  In November 2016, the Veteran submitted a statement to the RO again indicating a worsening, with a notation that his doctor believed the disability was worsening.  In a separate November 2016 statement, the Veteran indicated his doctor was recommending surgery for his back.  Thus, because the Veteran has contacted the RO in writing subsequent to the March 2016 RO indication of the inability to contact him by phone, and because he continues to assert a worsening in the back disability, the Board finds that a remand is necessary in order to schedule him for a new examination.  

Once the examination is complete, the RO should also consider whether the Veteran's claim should be referred to the Director, Compensation Service, for consideration on an extraschedular basis.

Moreover, the Veteran's statements indicate that there are more recent pertinent treatment records related to the spine in existence, but not within the claims file.  A remand is necessary in order to assist the Veteran in the development of the record in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide an updated authorization for VA to obtain his private treatment records related to treatment of his back.  Associate with the claims file all records received.

2.  Once the record is complete to the extent possible, afford the Veteran a VA examination in order to determine the current severity of his service-connected back disability.  The examiner should note any ankylosis and the extent of any associated neurologic impairment.

In addition to dictating objective test results, the examiner's report should describe the effects of the Veteran's disability on his occupational functioning and daily activities.  

The examiner must provide reasons for any opinion.

3.  Following the development of the record and completion of the VA examination, the RO must consider whether referral of the Veteran's back rating issue should be referred to the Director, Compensation Service, for extraschedular consideration.

4.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


